DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 11/30/2021.

Examiner's Statement of reason for Allowance
Claims 1-9, 10-18 AND 20-26 renumbered as 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to communication method, comprising: determining, by a network device based on switching indication information of established protocol data unit (PDU) sessions of a terminal in a first network, a target PDU session from the established PDU sessions, wherein the established PDU sessions have a same data network name (DNN), and wherein the switching indication information of the established PDU sessions indicates whether one or more PDU sessions of the established PDU sessions are switchable to a second network; and sending, by the network device, session information of the target PDU session to a mobility management entity device, wherein the mobility management entity device belongs to the second network; wherein the session information of the target PDU session comprises an identifier of a control plane function network element corresponding to the target PDU session.
The closest prior art, as previously recited, Kawasaki et al. (US 2019/0281508 A1), Youn et al. (US 2017/0339609 A1), Yoon et al. (US 2018/0376445 A1) are also generally directed to various aspects of establishing a session between a terminal apparatus and a network in a network-initiated manner and/or a connection control means for supporting service continuity .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478